Exhibit 99.1 FOR IMMEDIATE RELEASE FORM 10 REGISTRATION STATEMENT FILED FOR THE PLANNED SPIN-OFF OF LA QUINTA’S REAL ESTATE BUSINESS IRVING, Texas (July 26, 2017) – La Quinta Holdings Inc. (the "Company") (NYSE: LQ) announced that a Form 10 Registration Statement was filed today with the U.S. Securities and Exchange Commission (“SEC”) with respect to the previously announced planned separation of its real estate business, which is to be named CorePoint Lodging Inc. (“CorePoint Lodging” or “CorePoint”) from its franchise and management businesses (“new La Quinta” or “post-spin La Quinta”) creating two distinct, publicly traded companies. The registration statement provides information regarding the business, strategy and historical financial results of the deemed predecessor entity to CorePoint Lodging, as well as further details on the anticipated terms of license and management agreements between CorePoint and new La Quinta following the planned spin-off. The Company is providing supplemental financial information in the tables below and in an updated investor presentation published on its investor relations website (ir.lq.com). CorePoint Lodging expects to update its registration statement in subsequent amendments as additional information on the transactions is finalized prior to the separation. “The filing of CorePoint Lodging’s Form 10 is an important next step as we execute against our key strategic initiatives and drive value for our stakeholders,” said Keith Cline, La Quinta Holdings Inc.’s President and Chief Executive Officer. “We believe this separation will result in greater strategic clarity, with distinct management teams that can fully activate and run the respective businesses.In addition, we expect this will allow us to unlock growth opportunities that are embedded within each business and take advantage of capital market and tax efficiencies.We look forward to completing this spin transaction, realizing significant benefits for both companies and continuing to generate long term value for La Quinta’s shareholders.” The New La Quinta: A Market-Leading Asset-Light, Fee-Based Franchise and Management Business Following the spin transaction, the new La Quinta will continue to benefit from the unique growth opportunities that currently exist within its franchise and management businesses. New La Quinta expects to actively capitalize on the embedded growth opportunity of a large and growing pipeline, strong interest from developers in expanding the La Quinta brand into the more than 30% of U.S. markets where the brand is not yet represented, and a highly scalable property management platform.
